Citation Nr: 1213721	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  06-25 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for the post-operative residuals of an acromioplasty of the right (dominant) shoulder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from June 1972 to May 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2009, the Board in part denied a rating in excess of 40 percent for post-operative residuals of an acromioplasty of the right (dominant) shoulder and remanded a claim for service connection for bilateral hearing loss for further development.   The Veteran appealed that portion of the decision relevant to the right shoulder disability to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2011 Memorandum Decision, the Court vacated the Board's decision and remanded the appeal for compliance with the instructions in its remand. 

In August 2011, the RO granted service connection for bilateral hearing loss.  Therefore, this issue is no longer on appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran served as a U.S. Navy deck seaman and yeoman aboard several warships.  He contends that his right shoulder disability is more severe than is contemplated by the current maximum schedular rating and that he is unable to secure or follow any form of substantially gainful employment because of his service-connected disabilities.  The Veteran's right shoulder disability has been rated as 40 percent disabling since 1998 under 38 C.F.R. § 4.71a, Diagnostic Code 5201 for limitation of motion of the dominant arm.  The Veteran was granted service connection and a noncompensable rating for bilateral hearing loss, effective in August 2005, and service connection and a 10 percent rating for tinnitus, effective in May 2010.  

The RO denied a separate claim for a total rating based on individual unemployability (TDIU) under 38 C.F.R. § 4.16 in August 2002.  Although the Veteran expressed timely disagreement, his substantive appeal was untimely, and the decision became final.   Since that decision, the Court held that a request for a total disability evaluation on the basis of individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  There is no freestanding TDIU claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009)   

In November 2009, the Board denied a rating in excess of 40 percent for the right shoulder disability noting that the rating was the maximum schedular rating, and concluded that referral for consideration of an extraschedular rating was not warranted.  On appeal, the Court vacated the decision because a total rating based on individual unemployability had been raised by the Veteran but was not considered by the Board.  

It is essential in the evaluation of a disability that the disability be viewed in relation to its history.  38 C.F.R. § 4.1 (2011).  In considering residuals of injury, it is essential to trace the medical-industrial history from the original injury and the attendant circumstances, and the requirements for and the effect of treatment over past periods and the course of recovery.  38 C.F.R. § 4.42 (2011).  In order to determine whether referral is warranted for a higher, extraschedular rating for the right shoulder disability or whether extraschedular consideration for a TDIU is in order, the Board reviewed the entire history.   

In October 1992, the Veteran reported to a VA examiner that he developed pain in his right shoulder in service after repeatedly handling a heavy replenishment hose.  The Veteran reported to Social Security Administration (SSA) examiners in 1998 and 1999 and to VA examiners in 2002, 2005, 2007, and 2008, that he injured his right shoulder aboard a ship in a fuel and ammunition explosion in 1972.  He reported that his right clavicle was fractured when he was hit by a parting wire cable and crushed under a collapsed bulkhead. 

Service treatment records are silent for any traumatic injury or fracture of the clavicle and for any injuries from explosions or collapsed bulkheads.  In August 1973, a shipboard clinician noted the Veteran's report of the sudden onset of right shoulder pain with no history of trauma or sprain.  In April 1974, the Veteran reported the recurrence of right shoulder pain while driving an automobile.  The pain interfered with sleep and work activities.  X-rays were negative and a physician diagnosed deltoid bursitis.  There was no improvement with medication and heat application.  In November 1974, an orthopedic physician noted no muscle atrophy or weakness and a full range of motion, but the Veteran reported continued pain when holding his arm away from his side.  The physician noted doubts about the presence of organic disease but diagnosed "some type of fasciitis."  A second orthopedic physician in April 1975 noted no objective evidence of bursitis but concurred in the diagnosis of fasciitis.  Both physicians found the Veteran fit for full duty.  In an April 1975 discharge physical examination, a physician noted recurrent tendonitis of the brachia.  

The Veteran reported to SSA examiners that after service he worked as a fine art framer, on a horse farm, as a truck driver, and in home construction and renovation for five years, and as a working foreman installing acoustic ceilings from 1994 to 1995.  

In October 1992, a VA physician noted that the Veteran had a full range of motion but experienced right shoulder pain when raising his arm above the shoulder.  X-rays were negative and the physician diagnosed chronic bursitis.  The same month, the RO granted service connection and a noncompensable rating.  The Veteran's shoulder pain on overhead motion continued to become more severe and reportedly interfered with overhead work.  X-rays and a magnetic resonance image in June 1995 showed no fractures, dislocations, effusion, or rotator cuff tears but did show mild acromioclavicular joint hypertrophy with no impingement.  Nevertheless, the Veteran underwent a partial right acromioplasty and resection of the right distal clavicle in September 1995.  The Veteran was initially assigned a period of convalescence of three months and prescribed home exercises.  His rate of recovery was poor, and VA compensation for the period of convalescence was extended to one year.  In April 1996, the Veteran applied for a VA vocational rehabilitation program, and in June 1996, a VA clinician noted that the Veteran was enrolled in a program.  There are no records of this program in the claims file to show whether the Veteran received training in an occupation other than acoustic ceiling installation.  In October 1996, a private physician recommended additional physical therapy and that the Veteran change his occupation.  

In a March 1997 RO hearing, the Veteran stated that he had received incomplete VA physical therapy because of government shutdowns.  He stated that he had worked in construction all his life but could no longer perform overhead work.  He further stated that his physician told him that bone spurs were reappearing in his shoulder joint, that he could not sleep on the right shoulder, and that he was unable to dress or shower.  He stated that he was unable to direct a work crew as a foreman because foremen were required to also perform labor.  The Veteran stated that he had been denied vocational rehabilitation training because his right shoulder disability was rated only as 10 percent.  However, the same day, the RO increased the rating to 30 percent, effective in April 1995.  

In February 1998, the U.S. Postal Service found that the Veteran was not qualified for a position as a distribution clerk because an unspecified medical condition that presented an unacceptable safety and health risk and adversely affected the Veteran's abilities to perform the duties of that position.  

In April 1998, a VA examiner noted that the Veteran had very little functional use of the right arm above the waist level but that he and the Veteran agreed that he could type on a keyboard.  The examiner noted that X-rays showed a very small spur under the distal clavicle but concluded that the spur should not contribute to the Veteran's reportedly extreme symptoms.  The physician noted a possible somatization component and recommended a psychiatric examination. 

In September 1998, the Veteran applied for SSA disability benefits and reported that he had been unable to work since February 1996 because of all his disabilities.  He initially reported that he was able to drive, but one mental health examiner later noted that the Veteran reported depression, memory deficits, and an inability to concentrate or drive an automobile because of medication.  Two mental health examiners diagnosed major depression and cognitive disorders, in part related to psychotropic medications.  A physician evaluated the Veteran's physical disabilities and concluded that the Veteran's "symptom complex" was not organic, but did not provide a rationale.  In February 1999, SSA granted disability benefits only for psychiatric disorders.  

VA records of outpatient care and compensation and pension examinations since 2000 show that the Veteran was prescribed with pain medication in patch and oral form including narcotic medications in increasing dosages.  None of the examiners noted a review of the claims file.  They diagnosed impingement syndrome or adhesive capsulitis related to the significant trauma in service reported by the Veteran but not shown in the service records.  Examiners noted substantial limitation of motion, and the RO granted and continued the maximum schedular rating of 40 percent, effective since February 1998.  

In 2004 and 2005, VA examiners noted that the Veteran remained unemployed but that he generally exercised regularly.  Examiners in 2007 and 2008 noted that the Veteran was prescribed morphine at a dose of 90 milligrams twice per day, experienced incapacitating flare-ups lasting three to seven days which occurred more than four times per year.  However, imaging studies showed only mild widening of the shoulder joint and mild osteoarthritis with no evidence of fracture.  Examiners noted that the right shoulder disability precluded participation in sports, imposed severe impairment of recreation activities, and imposed moderate impairment of household chores, dressing, and bathing.   Regrettably, the examiners noted only that the Veteran was not employed.  They did not comment on his capacity for sedentary work including the use of a keyboard or his ability to drive an automobile.  

In a January 2012 letter, the Veteran's spouse reported that she assumed duties as the Veteran's agent for health care, that the Veteran had been a resident in a skilled nursing facility since September 2010, and that he was incapable of self care.  The Veteran's medical care providers were investigating neurological dysfunction.  It is unclear whether his nursing home status is related to the physical limitations of the right shoulder disorder.  

The Board concludes that an additional medical examination is necessary to resolve inconsistencies in the record and to determine the current clinical status, pathology, course and level of medication, and the degree of impairment imposed by the right shoulder disability on the Veteran's capacity for all forms of substantially gainful employment.  The Board acknowledges that while a resident of a skilled nursing facility, the Veteran is likely to be capable of employment.  However, there is sufficient evidence that the Veteran may have been incapable of even sedentary employment at some time during the period covered by this appeal as a result of prescribed medications for shoulder pain causing impairment of concentration, cognition, and ability to use a keyboard or drive an automobile.  Therefore, following a medical examination or field functional capacity evaluation, as may be possible, the claim for an extraschedular rating for the right shoulder and an extraschedular TDIU must be referred to the Director, Compensation and Pension Service for consideration of extraschedular benefits.  

Accordingly, the case is REMANDED for the following action:

1.   Request from the Veteran's spouse the identity and addresses of the skilled nursing facility and current attending physician, as well as signed authorization to obtain copies of records of pertinent medical care.  If authorized, request relevant records and associate any records received with the claims file. 

2.  Request records of VA outpatient and inpatient care, if any, since November 2006.  Associate any records received with the claims file. 

3.  Request any VA vocational rehabilitation program files and associate any files received with the disability compensation file.  

4.  If possible (considering his status in a skilled care facility), schedule the Veteran for a VA orthopedic examination of his right shoulder.  A field physical function capacity examination may be substituted if appropriate.  If neither form of examination is possible, then request a file review and medical opinion from a VA orthopedic physician.  

a.  Provide the claims file to the examiner or physician and request that a review of the file be noted in a report or opinion. 

b.  If an examination is possible, request that the examiner evaluate the Veteran's right shoulder disability including functional limitations and the nature and effects of medication for that disability.  

c.  Request that the examiner or physician provide an opinion whether at any time since August 2004 (one year prior to receipt of the claim for an increased rating) the Veteran was unable to procure or sustain sedentary forms of substantially gainful employment because of the right shoulder disability.  Consideration may be given to the Veteran's education, demonstrated work skills, and capacity for retraining but not to age or the effects of nonservice-connected disabilities.  The examiner must address the ability to drive an automobile, use telephones and keyboards, handle monetary transactions, and other skills necessary for sedentary forms of employment.  The examiner or physician must provide a rationale and comment on the correlation of reported symptoms with clinical observations and pathology and on the effects of pain medication and mental health disorders on the nature and degree of impairment.  

5.  Then, refer the claim for consideration of an extraschedular rating for the right shoulder disability and for an extraschedular TDIU to the Director, Compensation and Pension Service.  

6.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for a rating in excess of 40 percent for a right shoulder disability including extraschedular ratings and extraschedular TDIU.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his  claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for or cooperating with any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to reasonably cooperate with any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


